Fourth Court of Appeals
                                        San Antonio, Texas
                                                August 5, 2019

                                            No. 04-19-00397-CV

                                                IN RE X.J.F.

                            From the County Court, Atascosa County, Texas
                                   Trial Court No. 16-08-0720-CVA
                               Honorable Lynn Ellison, Judge Presiding


                                               ORDER
       The trial court signed a final judgment on February 21, 2019. Appellant filed a timely
motion for new trial on March 22, 2019. Therefore, the notice of appeal was due to be filed on
May 22, 2019. See TEX. R. APP. P. 26.1(a). A motion for extension of time to file the notice of
appeal was due on June 6, 2019. See TEX. R. APP. P. 26.3. Although appellant filed a notice of
appeal within the fifteen-day grace period allowed by Rule 26.3, he did not file a motion for
extension of time.1

         A motion for extension of time is necessarily implied when an appellant, acting in good
faith, files a notice of appeal beyond the time allowed by Rule 26.1 but within the fifteen-day
grace period provided by Rule 26.3 for filing a motion for extension of time. See Verburgt v.
Dorner, 959 S.W.2d 615, 617 (Tex. 1997) (construing the predecessor to Rule 26). However,
the appellant must offer a reasonable explanation for failing to file the notice of appeal in a
timely manner. See id.; TEX. R. APP. P. 26.3, 10.5(b)(1)(C).

        It is therefore ORDERED that appellant file, within fifteen days from the date of this
order, a response presenting a reasonable explanation for failing to file the notice of appeal in a
timely manner. If appellant fails to respond within the time provided, the appeal will be
dismissed. See TEX. R. APP. P. 42.3(c). All other appellate deadlines are suspended until further
order of this court.



                                                             _________________________________
                                                             Rebeca C. Martinez, Justice

1
  Appellant also filed an amended notice of appeal, seeking to appeal from the trial court’s denial of appellant’s
motion for new trial; however, only the portion of that order that enters a new judgment on attorney’s fees is
appealable. See Fain v. Georgen, 03-17-00313-CV, 2017 WL 4766654, at *2 (Tex. App.—Austin Oct. 19, 2017, no
pet.) (explaining that a motion for new trial is not independently appealable).
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of August, 2019.



                                              ___________________________________
                                              Keith E. Hottle,
                                              Clerk of Court